    Case 4:20-cv-03709 Document 16-5 Filed on 11/01/20 in TXSD Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION




STEVEN HOTZE, M.D.; WENDELL
CHAMPION; HON. STEVE TOTH; and
SHARON HEMPHILL,

           Plaintiffs,                                Case No. 4:20-cv-03709

           v.

CHRIS HOLLINS, in his official capacity
as Harris County Clerk;

           Defendant.


         ANSWER OF [PROPOSED] INTERVENOR-DEFENDANTS
TEXAS STATE CONFERENCE OF NAACP BRANCHES, COMMON CAUSE TEXAS,
        YEKATERINA SNEZKOVA AND ANDREA CHILTON GREER

       Proposed Intervenor-Defendants Texas State Conference of NAACP Branches (“Texas

NAACP”), Common Cause Texas, Yekaterina Snezkova and Andrea Chilton Greer (collectively,

“Proposed Intervenors”), through their undersigned counsel, for their answer and affirmative

defenses to Plaintiffs’ Complaint for Emergency Injunctive Relief (“Complaint”) state, upon

knowledge as to their own conduct and information and belief as to the conduct of others, as

follows:

       1.         Proposed Intervenors deny the allegations in Paragraph 1 of the Complaint, except

deny knowledge or information sufficient to form a belief as to whether any other county in Texas

has implemented drive-thru voting at any of its polling locations.

       2.         Paragraph 2 states legal conclusions to which no response is required. To the

extent a response is required, Proposed Intervenors deny the allegations in Paragraph 2 of the


                                                  1
     Case 4:20-cv-03709 Document 16-5 Filed on 11/01/20 in TXSD Page 2 of 8




Complaint.

       3.      Proposed Intervenors deny knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 3 of the Complaint.

       4.      Proposed Intervenors admit the allegations in Paragraph 4 of the Complaint.

       5.      Proposed Intervenors admit the allegations in Paragraph 5 of the Complaint.

       6.      Proposed Intervenors deny knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 6 of the Complaint, except admit that Plaintiff Hemphill

is the Republican nominee for judge of the Texas 80th District Court, Harris County, Texas and is

on the ballot in the November 3, 2020 general election.

       7.      Proposed Intervenors admit the allegations in Paragraph 7 of the Complaint.

       8.      Paragraph 8 of the Complaint states legal conclusions to which no response is

required.

       9.      Paragraph 9 of the Complaint states legal conclusions to which no response is

required.

       10.     Proposed Intervenors deny the allegations in paragraph 10 of the Complaint.

       11.     Proposed Intervenors deny the allegations in paragraph 11 of the Complaint.

       12.     Proposed Intervenors deny the allegations in paragraph 12 of the Complaint,

except admit that Plaintiff Champion is the Republican nominee for the 18th District, Harris

County, Texas.

       13.     Proposed Intervenors deny the allegations of paragraph 13 of the Complaint,

except admit that Plaintiff Hemphill is on the November 3, 2020 general election ballot in Harris

County, Texas.

       14.     Proposed Intervenors admit the allegations in the first sentence of paragraph 14 of



                                                  2
     Case 4:20-cv-03709 Document 16-5 Filed on 11/01/20 in TXSD Page 3 of 8




the Complaint, and deny the allegations in the remainder of paragraph 14.

       15.     Paragraph 15 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Proposed Intervenors deny the allegations in the

last sentence of paragraph 15 and admit the remainder of paragraph 15.

       16.     Paragraph 16 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Proposed Intervenors admit that Defendant Hollins

is the early voting clerk for Harris County and otherwise deny the allegations in paragraph 16 and

refer to the Texas Election Code for its full terms and effect.

       17.     Paragraph 17 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Proposed Intervenors deny the allegations in

paragraph 17 and refer to the Texas Election Code for its full terms and effect.

       18.     Paragraph 18 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Proposed Intervenors deny the allegations in

paragraph 18 and refer to the Texas Election Code for its full terms and effect.

       19.     Proposed Intervenors deny the allegations in paragraph 19 of the Complaint.

       20.     Proposed Intervenors deny knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 20 of the Complaint.

       21.     Proposed Intervenors deny the allegations in paragraph 21 of the Complaint.

       22.     Proposed Intervenors deny the allegations in the first sentence of paragraph 22 of

the Complaint, and deny knowledge or information sufficient to form a belief as to the truth of

the allegations in the remainder of paragraph 22.

       23.     Paragraph 23 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Proposed Intervenors deny the allegations in



                                                  3
     Case 4:20-cv-03709 Document 16-5 Filed on 11/01/20 in TXSD Page 4 of 8




paragraph 23 and refer to the Texas Election Code for its full terms and effect.

       24.      Proposed Intervenors deny the allegations in paragraph 24 of the Complaint, and

refer to Attorney General Ken Paxton’s October 16, 2020 letter for its full terms and effect.

       25.      Proposed Intervenors deny knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 25 of the Complaint.

       26.      Proposed Intervenors incorporate their responses set forth in paragraphs 1 through

25 above.

       27.      Proposed Intervenors deny the allegations in paragraph 27 of the Complaint.

       28.      Paragraph 28 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Proposed Intervenors deny the allegations in

paragraph 28 and refer to article I, section 4 of the United States Constitution for its full terms

and effect.

       29.      Paragraph 29 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Proposed Intervenors deny the allegations in

paragraph 29.

       30.      Paragraph 30 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Proposed Intervenors deny the allegations in

paragraph 30.

       31.      Paragraph 31 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Proposed Intervenors admit the allegations in the

first sentence of paragraph 31 and deny the remainder of the allegations in paragraph 31.

       32.      Paragraph 32 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Proposed Intervenors deny the allegations in



                                                 4
    Case 4:20-cv-03709 Document 16-5 Filed on 11/01/20 in TXSD Page 5 of 8




paragraph 32 of the Complaint.

       33.      Paragraph 33 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Proposed Intervenors deny the allegations in

paragraph 33 and refer to the Texas Election Code for its full terms and effect.

       34.      Paragraph 34 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Proposed Intervenors deny the allegations in

paragraph 34 and refer to the Texas Election Code for its full terms and effect.

       35.      Paragraph 35 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Proposed Intervenors deny the allegations in

paragraph 35 and refer to the Texas Election Code for its full terms and effect.

       36.      Paragraph 36 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Proposed Intervenors deny the allegations in

paragraph 36 and refer to the Texas Election Code for its full terms and effect.

       37.      Paragraph 37 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Proposed Intervenors deny the allegations in

paragraph 37.

       38.      Paragraph 38 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Proposed Intervenors deny the allegations in

paragraph 38.

       39.      Paragraph 39 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Proposed Intervenors deny the allegations in

paragraph 39.

       40.      Paragraph 40 of the Complaint states legal conclusions to which no response is



                                                 5
    Case 4:20-cv-03709 Document 16-5 Filed on 11/01/20 in TXSD Page 6 of 8




required. To the extent a response is required, Proposed Intervenors deny the allegations in

paragraph 40.

       41.      Proposed Intervenors deny knowledge or information sufficient to form a belief as

to the truth of the allegations in paragraph 41 of the Complaint.

       42.      Paragraph 42 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Proposed Intervenors admit that Plaintiffs purport

to bring this action pursuant to 42 U.S.C. § 1983.

       43.      Paragraph 43 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Proposed Intervenors deny the allegations in

paragraph 43 except admit that Plaintiffs seek injunctive relief under Rule 65 of the Federal Rules

of Civil Procedure.

       44.      Paragraph 44 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Proposed Intervenors deny the allegations in

paragraph 44.

       45.      Paragraph 45 of the Complaint states legal conclusions to which no response is

required. To the extent a response is required, Proposed Intervenors admit that Plaintiffs seek

attorneys’ fees from Defendant Hollins under 42 U.S.C. § 1988.

                            As and for a First Affirmative Defense

       Plaintiffs lack standing to bring this action.

                           As and for a Second Affirmative Defense

       The Complaint fails to state a claim upon which relief can be granted.

                            As and for a Third Affirmative Defense

       This Court must abstain from hearing this action under Colorado River Water



                                                  6
     Case 4:20-cv-03709 Document 16-5 Filed on 11/01/20 in TXSD Page 7 of 8




Conservation District v. United States, 424 U.S. 800 (1976), Railroad Commission v. Pullman

Co., 312 U.S. 496 (1941), and Younger v. Harris, 401 U.S. 37 (1971).

                              As and for a Fourth Affirmative Defense

          Plaintiffs’ claims are barred, in whole or in part, by the doctrines of res judicata and

collateral estoppel.

                               As and for a Fifth Affirmative Defense

          Plaintiffs’ claims are barred, in whole or in part, by the doctrine of laches and undue delay.

                               As and for a Sixth Affirmative Defense

          Plaintiffs’ claim for injunctive relief is barred under Purcell v. Gonzalez, 549 U.S. 1

(2006).




                                                    7
   Case 4:20-cv-03709 Document 16-5 Filed on 11/01/20 in TXSD Page 8 of 8




Dated: November 1, 2020                   Respectfully submitted,

                                          /s/ Lindsey B. Cohan
Jon Greenbaum*                            Lindsey B. Cohan
Ezra Rosenberg*                           DECHERT LLP
John Libby*                               500 W. 6th Street, Suite 2010
John Powers*                              Austin, Texas 78701
Voting Rights Project                     Tel: (512) 394-300
LAWYERS’ COMMITTEE FOR CIVIL RIGHTS       lindsey.cohan@dechert.com
UNDER LAW
1500 K Street NW, Suite 900               Neil Steiner*
Washington, DC 20005                      May Chiang*
Tel: (202) 662-8300                       Julia Markham-Cameron*
jgreenbaum@lawyerscommittee.org           DECHERT LLP
erosenberg@lawyerscommittee.org           1095 Avenue of the Americas
jlibby@lawyerscommittee.org               New York, New York 10036-6797
jpowers@lawyerscommittee.org              Tel: (212) 698-3500
                                          neil.steiner@dechert.com
Robert Notzon                             may.chiang@dechert.com
THE LAW OFFICE OF ROBERT NOTZON           julia.markham-cameron@dechert.com
1502 West Ave.
Austin, Texas 78701                       Erik Snapp*
Tel: (512) 474-7563                       DECHERT LLP
robert@notzonlaw.com                      35 West Wacker Drive, Suite 3400
                                          Chicago, IL 60601
Nickolas Spencer                          Tel: (312) 646-5800
SPENCER & ASSOCIATES, PLLC                Erik.Snapp@dechert.com
8403 Westglen Drive, Suite 2000
Houston, TX 77063
                                          Counsel for Proposed Intervenor-Defendants Texas
Tel: (713) 863-1409
                                          State Conference of NAACP Branches, Common Cause
nas@naslegal.com
                                          Texas, Andrea Chilton Greer, and Yekaterina
                                          Snezhkova

                                          *Pro hac vice motion forthcoming




                                      8
